285 S.W.3d 434 (2009)
STATE of Missouri, Respondent,
v.
John M. MATHIS, Appellant.
No. WD 69052.
Missouri Court of Appeals, Western District.
June 23, 2009.
Susan E. Summers, Kansas City, MO, for appellant.
Shaun J. MacKelprang, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, P.J., C.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM:
John Mathis appeals his convictions of voluntary manslaughter and armed criminal action. He complains on appeal about the admission of the medical examiner's testimony.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).